Citation Nr: 0600351	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  04-37 927A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas



THE ISSUE

Entitlement to an annual clothing allowance.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The veteran had active service in the U.S. Navy from August 
1963 to August 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an adverse December 2002 decision on the 
veteran's claim for a clothing allowance under 38 U.S.C.A. § 
362.  It appears that the decision was rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, and that the medical facility with jurisdiction 
over the veteran's medical treatment is the VA Medical Center 
in Dallas. 

The veteran's claims for service connection for bilateral 
hearing loss and tinnitus, and his claim for an increased 
rating for burn scars of the left hand, will be addressed in 
a separate decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.

REMAND

Received from the veteran in October 2002 was his Application 
for Annual Clothing Allowance (VA Form 21-8678).  In December 
2002, the RO issued an Eligibility Determination for Clothing 
Allowance (VA Form 21-8679), which denied entitlement to a 
clothing allowance.

By letter dated in December 2002, the RO notified the veteran 
of the denial of his claim for a clothing allowance.  
Thereafter, in a statement dated in December 2002, the 
veteran expressed his disagreement with the RO's December 
2002 decision.  On the veteran's statement, an RO employee 
noted that the notice of disagreement (NOD) for the clothing 
allowance had been sent to the VAMC, but there is no 
indication thereon as to which VA Medical Center received the 
NOD, and no indication that any further action was taken.

The Board construes the veteran's December 2002 statement as 
a timely NOD as to the issue of entitlement to a clothing 
allowance.  Accordingly, the Board is required to remand this 
issue for the issuance of a statement of the case (SOC).  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, due 
process requires that this case be REMANDED for the 
following:

1.  Issue a statement of the case (SOC) 
regarding the issue of the veteran's 
entitlement to an annual clothing 
allowance.

2.  If, and only if, the veteran 
completes his appeal by filing a timely 
substantive appeal as to this issue, the 
clothing allowance claim should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


